Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 6/1/2022, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 12, 13, 18, 33-40 are pending in this office action.
Claims 12, 13, 18, 33-40 have been rejected.

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097.

8.	 Regarding claim 12, Wissgott et al. discloses a method of preparing cocoa liquor having an alkalized cocoa flavor profile by using the steps of admixing an alkalizing agent e.g. potassium salt with cocoa liquor to make an alkalized cocoa liquor (Abstract and in claims 1, 10, 15, 16 of Wissgott et al.) and adding alkalizing agent in an amount from 1 -3% by weight based on the weight of the cocoa (at least in claim 2 of Wissgott et al.) in order to make alkalized cocoa which provides alkalized cocoa flavor in the food composition. Wissgott et al. also discloses that the alkalizing agent can be potassium salt (in claim 15 of Wissgott et al.). The disclosed range amount of alkalizing agent as potassium salt ranging from 1 -3% by weight is encompassed by the claimed range amounts from 1 -15% by weight, as claimed in claim 12. Regarding claim limitation of “ wherein the method of preparing the cocoa liquor is devoid of a drying step”, as claimed in claim 12, Wissgott et al. discloses that the alkalization is performed without drying step (col 1 lines 55-60) in order to retain water throughout the alkalization stage and to promote the treatment of polyphenols largely responsible for red color etc. ( col 1 lines 60-67) and good aroma with intense coloration ( col 2 lines 1 - 27, in particular line 20 e.g. good aroma).
Therefore, Wissgott et al. meets claim 12.
Wissgott et al. is silent about (i) ‘alkalized cocoa flavor profile’ in the composition (ii) alkalizing agent is potassium lactate (iii) amount of potassium lactate in the composition.
With respect to (i), Neri et al. discloses that potassium lactate is an alkalizing substance ([0060]) and it is less aggressive agent to restore the quality of the cocoa ([0071]) in the composition.
Therefore, the method provides alkalized cocoa flavor in presence of less aggressive potassium lactate salt.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wissgott et al. with the teaching of Neri et al. to include potassium lactate as alkalizing agent because potassium lactate is not only an alkalizing agent but also it is less aggressive alkalizing agent, therefore, it restores the quality of the cocoa to the cocoa liquor (in Neri et al. [0071]).
It is to be noted that claim 12 is amended to specific alkalinizing agent potassium lactate or combinations of potassium lactate and potassium acetate.
Therefore, regarding the amount of potassium lactate, even if Wissgott et al. does not specifically mention the amount of specific potassium lactate, however, Wissgott et al. discloses that the range amount of alkalizing agent as potassium salt ranging from 1 -3% by weight based on the weight of the cocoa (at least in claim 2 of Wissgott et al.) is encompassed by the claimed range amounts from 1 - 15% by weight.
Therefore, Wissgott et al. discloses a guideline for the range amount of alkalinizing agent to be used. It is understood that the amount depends on the amount of cocoa and type of alkalizing agent used to alkalinize cocoa liquor. However, it is within the skill of one of ordinary skill in the art to use the disclosure by Wissgott et al. to optimize the amount of alkalinizing agent that meets the claimed range.
Absent showing of unexpected results, the specific amount of alkalinizing agent potassium lactate is not considered to confer patentability to the claims. As the amount of cocoa to be alkalinization, which determines the alkalinized cocoa flavor, taste etc. that are variables that can be modified, among others, by adjusting the amount of alkalinizing agent potassium lactate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of potassium lactate in Wissgott et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired alkalinization of desired amount of cocoa liquor having alkalinized cocoa flavor etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9. 	Claims 13,18, 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 as applied to claim 12 and further in view of Lincoln et al. US 2013/0316050 and (additionally) in view of Sepcic et al. (US 2013/0101722).

10. 	Regarding claims 13, 18, 38, as discussed for claim 12 above, Wissgott et al. also discloses that the alkalizing agent can be potassium salt (in claim 15 of Wissgott et al.)- The disclosed range amount of alkalizing agent as potassium salt ranging from 1 -3% by weight is encompassed by the claimed range amounts from 1 -15% by weight, as claimed in claim18.
However, Wissgott et al. in view of Neri et al. do not specifically mention the combinations of potassium salts are potassium lactate and potassium acetate as Claimed in claim 13 and their ratio between 2%:98% to about 98%:2% as claimed in claim 38.
Lincoln et al. discloses the addition of potassium salts as minerals (in abstract and paras [0023], [0025]) the addition of minerals e.g., potassium acetate and potassium lactate in chocolate in order to fortify a chocolate product with minerals.
(Additionally), Sepcic et al. also discloses the addition of potassium salts as minerals e.g., potassium acetate and potassium lactate in chocolate in such a confectionery chocolate product ([0164], [0167]; abstract table 11 and [0134]).
However, potassium lactate and potassium acetate in the confectionery composition with a result effective variable argument (for specific ratios) still works for claims 13, 38, and 40 - for instance, even if Lincoln et al. and /or Sepcic et al. do not teach their combined effect to alkalize the cocoa liquor, however, their teaching can be used to consider the minerals potassium lactate and potassium acetate addition in the confectionery composition can be considered as a result effective variable (for specific ratios). 
Absent showing of unexpected results, the specific type and amount of potassium salts as minerals is not considered to confer patentability to the claims. As the taste, texture are variables that can be modified, among others, by adjusting the amount of mineral nutrients potassium salts e.g. potassium lactate and potassium acetate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of mineral potassium salts e.g. potassium lactate, potassium acetate in Wissgott et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste (alkalized cocoa liquor), etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.	 Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 as applied to claim 12 and further in view of Luccas et al. US 2009/0311409.

12. 	Regarding claim 37, Wissgot et al. in view of Neri et al. are silent about “Wherein the chocolate confectionery is an alkalized cocoa liquor” as claimed in claim 37.
Luccas et al. discloses that chocolate is produced from natural cocoa liquor (i.e. nonalkalized cocoa liquor) ([0099], [0031], [0039]), milled sugar, granulated sugar ([0063], [0099], [0112] e.g. sugar confectionery, [0151], [0155], etc.) and in combination with potassium lactate ([0067]) is used to make chocolates ([0061]) and it can include cocoa liquor, cocoa butter etc. ([0085], [0103]). Luccas et al. also discloses the processing step to make chocolate ([0162], [0156)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify alkalized cocoa liquor of Wissgott et al. in view of Neri et al. to include the teaching of Luccas et al. ([0099], [0031], and [0039]) into alkalized cocoa liquor flavor containing chocolate confectionery product.

13. 	Claims 33, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 and further in view of evidence given by NPL Saxelby C (in Catherine Saxelby’s Food watch, 2013).

14. 	Regarding claims 33, 36, 39, Luccas et al. discloses that chocolate is produced from natural cocoa liquor (i.e. nonalkalized cocoa liquor) ([0099], [0031], [0039]), milled sugar, granulated sugar ([0063], [0099], [0112] e.g. sugar confectionery, [0151], [0155], etc.) and in combination with potassium lactate ([0067]) is used to make chocolates ([0061]) and it can include cocoa liquor, cocoa butter etc. ([0085], [0103]). Luccas et al. also discloses the processing step to make chocolate ((0162], [0156)).
Luccas et al. is silent about (i) “sucrose” in the composition (ii) ‘alkalized cocoa flavor profile’ in the composition (iii) alkalizing agent is potassium lactate.
With respect to (i), even if Luccas et al. does not mention sucrose, however, it is known that the ‘granulated sugar’ is sucrose (99.9% by weight) as evidenced by
NPL Saxelby, Catherine (in Catherine Saxelby’s Food watch, 2013: e.g. In page 2 last line “Under 7 sugars compared”, and in Page 3 “white granulated sugar’ is sucrose. It has better sweetness and less glycemic Index value, Gl (65% Gl) compared to glucose as preferred sugar).
With respect to (ii), Wissgott et al. discloses a method of preparing cocoa liquor having an alkalized cocoa flavor profile by using the steps of admixing an alkalizing agent e.g. potassium salt with cocoa liquor to make an alkalized cocoa liquor (Abstract and in claims 1, 10, 15, 16 of Wissgott et al.) and adding alkalizing agent in an amount from 1 -3% by weight based on the weight of the cocoa (at least in claim 2 of Wissgott et al.) in order to make alkalized cocoa which provides alkalized cocoa flavor in the food composition. Wissgott et al. also discloses that the alkalizing agent can be potassium salt (in claim 15 of Wissgott et al.). The disclosed range amount of alkalizing agent as potassium salt ranging from 1 -3% by weight is encompassed by the claimed range amounts from 1 -15% by weight, as claimed in claim 33. Regarding claim limitation of “ wherein the method of preparing the cocoa liquor is devoid of a drying step”, as claimed in claim 33, Wissgott et al. discloses that the alkalization is performed without drying step (col 1 lines 55-60) in order to retain water throughout the alkalization stage and to promote the treatment of polyphenols largely responsible for red color etc. ( col 1 lines 60-67) and good aroma with intense coloration (col 2 lines 1 -27, in particular line 20 e.g. good aroma).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify chocolate of Luccas et al. (from natural cocoa liquor i.e. nonalkalized cocoa liquor; in [0099], [0031], [0039]), with the teaching of Wissgott et al. to make and include alkalized cocoa liquor for the desired alkalized cocoa flavor into the chocolate composition.
With respect to (iii), Neri et al. discloses that potassium lactate is an alkalizing substance ([0060]) and it is less aggressive agent to restore the quality of the cocoa ([0071]) in the composition. It is understood that potassium lactate alkalizing agent would inherently provide ‘alkalized cocoa flavor’ without any further alkalizing step and no “separate drying step that evaporates water” is necessary to make the final com position. Therefore, it meets claim limitation of “wherein the cocoa liquor composition is not concentrated in a drying step to remove water’ as claimed in claim 33 and it will meet the claim limitation of “Wherein the chocolate confectionery is an alkalized cocoa liquor” as claimed in claim 39.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Luccas et al. with the teaching of Neri et al. to include potassium lactate as alkalizing agent because potassium lactate is not only an alkalizing agent but also it is less aggressive agent to restore the quality of the cocoa (in Neri et al. [0071]) and is known as food salt (common knowledge), in order to impart alkalized cocoa flavor profile in the composition.
Therefore, Luccas et al. in view of Neri et al. meet the steps (a) - (c) of claim 33.

15. 	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 and further in view of Neri et al. US 2003/0224097 as applied to claim 33 and further in view of Reginald et al. GB 366487.

16. 	Regarding claim 34, Luccas et al., Wissgott et al. and Neri et al. disclose about cocoa liquor, composition comprising ‘nonalkalized cocoa liquor’, potassium lactate
in the composition as discussed above to address claim 33.
However, Luccas et al. and Neri et al. are silent about cocoa liquor comprises ‘potassium acetate’ [salt also], in combination with “non-alkalized cocoa liquor’.
Reginald et al. discloses that acetate salt in the form and disclosed proportions of sodium and potassium acetate is added to the granulated sugar (page 3, col 1 lines 4, 10-20) in making ‘viscous sugar’ containing cocoa liquor (in claim 1, page 3 col 1 lines 4, 14-20, col 2 lines 100-107 i.e. claim 1) for manufacturing chocolate composition (page 3 col 1 line 47).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the chocolate composition of Luccas et al. in view of Neri et al. with the teaching of Reginald et al. to incorporate potassium acetate with granulated sugar in order to make viscous sugar containing cocoa liquor ( Page 2, Under “Complete Specification” and “A process for manufacturing a viscous sugar preparation’) needed to be use in the manufacture of chocolate ( page 3 col 1 line 47) and viscous sugar helps to be well pounded to the chocolate paste to make the final product ( page 2 col 1 lines 38, page 2 lines 42-45).

17. 	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 and further in view of evidence given by NPL Saxelby C (in Catherine Saxelby’s Food watch, 2013) as applied to claim 33 and further in view of Mueller et al. US 2008/0254168.

18. 	Regarding claim 35, Luccas et al. in view of Wissgott et al. and Neri et al. are silent about the amount of potassium salt.
Mueller et al. discloses that the amount of potassium lactate can be used ranging from about 1% to about 5% by weight in the dried food composition (in [0147], [0149]) comprising butter, vegetable-based fat (in claim 10 of Mueller et al.) and chocolate in the composition ([0146]). Even if Mueller et al. discloses that potassium lactate is a humectant, however, Mueller et al. discloses that potassium lactate can be added in this range amount in such a food composition and it meets claimed ranges in claim 35. Therefore, the disclosed amount of potassium lactate meets the claimed ranges as claimed in claim 35.
It is also to be noted that Neri et al. discloses that potassium lactate serves as an alkalizing agent in cocoa paste, butter etc. type of composition ([0060], [0072]). Therefore, it can be interpreted that potassium lactate is an alkalizing agent at any amounts including the disclosed amount of Mueller et al. which meets the claimed amount as claimed in the claim 33. Therefore, one of ordinary skill in the art would include potassium lactate within the disclosed range amount of about 1% to 5% by
weight in order to have the disclosed amount of preferred potassium salt as potassium lactate which meet the claimed amount of potassium lactate and therefore, this amount would inherently be effective as alkalizing agent as also disclosed by Neri et al. (in Neri et al. [0060], [0071]) which meets the claimed range amount as claimed in claim 18. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Luccas et al. in view of Neri et al. in order to achieve the alkalization effect ([O060], in Neri) and at the same time it is Mueller et al. who teaches that this range amount from about 1% to about 5% by weight in the composition can be used in such a composition (in Mueller et al. [0147]).

19. 	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 and further in view of Reginald et al. GB 366487 as applied to claim 34 and further in view of Lincoln et al. US 2013/0316050 and (additionally) in view of Sepcic et al. (US 2013/0101722).

20. 	Regarding claim 40, Luccas et al. and Neri et al. disclose about cocoa liquor, composition comprising ‘nonalkalized cocoa liquor’, potassium lactate in the composition as discussed above to address claim 33. However, Luccas et al. and Neri et al. are silent about cocoa liquor comprises ‘potassium acetate’ [salt also], in combination with “non-alkalized cocoa liquor’. Reginald et al. discloses that acetate salt in the form and disclosed proportions of sodium and potassium acetate is added to the granulated sugar (page 3, col 1 lines 4, 10-20) in making ‘viscous sugar’ containing cocoa liquor (in claim 1, page 3 col 1 lines 4, 14-20, col 2 lines 100-107 i.e. claim 1) for manufacturing chocolate composition (page 3 col 1 line 47). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the chocolate composition of Luccas et al. in view of Neri et al. with the teaching of Reginald et al. to incorporate potassium acetate with granulated sugar in order to make viscous sugar containing cocoa liquor ( Page 2, Under “Complete Specification’ and “A process for manufacturing a viscous sugar preparation”) needed to be use in the manufacture of chocolate ( page 3 col 1 line 47) and viscous sugar helps to be well pounded to the chocolate paste to make the final product ( page 2 col 1 lines 38, page 2 lines 42-45). However, they do not specifically mention the ratio between potassium lactate and potassium acetate between 2%:98% to about 98%:2% as claimed in claim 40. Lincoln et al. discloses the addition of potassium salts as minerals (in abstract and paras [0023], [0025]) the addition of minerals e.g., potassium acetate and potassium lactate in chocolate in order to fortify a chocolate product with minerals.
 (Additionally), Sepcic et al. also discloses the addition of potassium salts as minerals e.g., potassium acetate and potassium lactate in chocolate in such a confectionery chocolate product ([0164], [0167]; abstract table 11 and [0134)). However, potassium lactate and potassium acetate in the confectionery composition with a result effective variable argument (for specific ratios) still works for claims 13, 38, and 40 - for instance even if Lincoln et al. and /or Sepcic et al. do not teach their combined effect to alkalize the cocoa liquor, however, their teaching can be used to consider the minerals potassium lactate and potassium acetate addition in the confectionery composition can be considered as a result effective variable (for specific ratios).
Absent showing of unexpected results, the specific type and amount of potassium salts as minerals is not considered to confer patentability to the claims. As the taste, texture are variables that can be modified, among others, by adjusting the amount of mineral nutrients potassium salts e.g. potassium lactate and potassium acetate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of mineral potassium salts e.g. potassium lactate, potassium acetate in Luccas et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste (alkalized cocoa liquor), etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Allowable subject Matter
21. 	Upon further review, examiner proposes amending independent claims 12, and 33 with the claim limitations of the claims 13 and 34 and cancelling claims 13, 34 would
put the application in condition for allowance. This amendment will overcome the rejections made by Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 for independent claim 12 and Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 for independent claim 33 and therefore, all the claims including all dependent claims are in condition for allowance.

Response to arguments
22.	Applicants arguments have been considered. However, they are not persuasive. The reasons are discussed below.

23.	Applicants argued on page 5 last paragraph that “Importantly, Applicant submits that Wissgott fails to disclose “the potassium salt is admixed with the non-alkalized cocoa liquor at an amount of from about 1% w/w to about 15% w/w by weight of the cocoa liquor.”  Wissgott merely discloses the alkalizing agent is in an amount of from 1% to 3% by weight based on the weight of cocoa, but not “at an amount of from about 1% w/w to about 15% w/w by weight of the cocoa liquor” as recited, in part, in claim 12. Wissgott, col 2, lines 31-37. Furthermore, Wissgott fails to disclose “wherein the alkalized cocoa flavor profile of the cocoa liquor composition is substantially the same as a flavor profile of a chocolate confectionery made from an alkalized chocolate” of claim 12”.
In response, it is to be noted that Wissgott et al. discloses that the cocoa is either cocoa liquor or cocoa meal (in col 1 line 52 through column 2 line 37). Therefore, in this case the 1-3% by weight alkalizing agent is 1-3% by weight of either cocoa liquor or coca meal, and therefore reads on the alkalizing agent being present in amounts of 1-3% by weight of cocoa liquor in embodiments wherein cocoa liquor is being used.

24.	Applicant also argued on page 6  that “Applicants submits that Neri fails to overcome the deficiencies of Wissgott. Rather, Neri discloses adding alkalinizing substances in liquid sweeteners to stabilize pH. Neri, paragraphs [0053] and [0059]-[0061]. In addition, Neri discloses that the sweeteners being in an amount by weight lower than 0.5%, preferably lower than 0.3% of the food composition. Neri, paragraph [0066] and claim 7. Therefore, Neri, as a whole, teaches away from the claimed invention with regards to the alkalinizing substance content.
In rejecting claim 12, the Examiner fails to state how and where of Wissgott and/or Neri disclose all of the claimed features. A careful review of Wissgott and Neri reveals that Wissgott and Neri are completely silent with respect to at least the above recited features. Thus, Applicant submits that the Examiner has failed to set forth a case of prima facie obviousness.
For at least these reasons, Applicant respectfully submits that claim 12 is not obvious over Wissgott in view of Neri and requests that the present rejection be withdrawn.
In response, it is to be noted that Wissgot alone is being used to teach the amount of alkalizing agent, and while Wissgott teaches that potassium salts are alkalizing agents they are silent with regards to potassium lactate.  Neri is only being used to show that Potassium lactate is a known potassium salt that is used as an alkalizing agent for cocoa and that one of ordinary skill in the art would be motivated to do so as it provides a restoration of the quality of the cocoa (See page 5 of the office action above).
Therefore, as also explained in the previous Office Action, one of ordinary skill in the art would reasonably have expected that implementing the potassium lactate alkalizing agent because potassium lactate is not only an alkalizing agent but also it is less aggressive alkalizing agent, therefore, it restores the quality of the cocoa to the cocoa liquor (in Neri et al. at least in [0071]). Therefore, the requirements for obviousness are discussed in MPEP § 2142 for the rejection of claim 1 as obvious over Wissgott et al. in view of Neri et al. is, therefore, maintained.

25.	Applicants arguments in relation to claims 13, 18, 38 have been considered. As mentioned in the office action, claim 13 is allowable.  Therefore, the dependent claims depend on claim 13 e.g. claim 18, 38 are also allowable. However, applicants need to amend independent claims 12, and 33 with the claim limitations of the respective dependent claims 13 and 34 and cancelling claims 13, 34 in order to put the application in condition for allowance.

26.	Applicants arguments on page 7 for claim 37 has been considered. It is to be noted that and as discussed above that Wissgott and Neri render the claims obvious. It is also to be noted that claim 37 recites “or an alkalized cocoa liquor”. Therefore, combinations of prior arts have been used to modify chocolate with the flavor of “an alkalized cocoa liquor”. Therefore, the rejection of claim 37 is maintained. However, as mentioned if claim 12 is amended to allow, then claim 37 which depends on claim 12 will be allowed. 

27.	Applicants arguments on page 8 in relation to claims 33,36 and 39 have been considered. As discussed if claim 33 is amended to allow, then claims 33, 36 and 39 are also allowable. 

28.	Applicants arguments on page 9 in relation to claims 34 and 35 have been considered. As discussed if claim 33 is amended to allow, then claims 34, 35 which depends on claim 33, are also allowable. 

29.	Applicants arguments on page 10 in relation to claim 40 been considered. As discussed if claim 33 is amended to allow, then claim 40 which depends on claim 34 and further depends on claim 33, are also allowable.
The rejection is made as final. 

Conclusion
30.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        
 /ERIK KASHNIKOW/ Supervisory Patent Examiner, Art Unit 1792